UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6404


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RUSSELL G. ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:03-cr-00609-CMH-1)


Submitted:   January 10, 2012             Decided:   January 26, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell G. Rogers, Appellant Pro Se. Dana             James Boente,
Assistant United States Attorney, Alexandria,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell G. Rogers appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion and reducing

his sentence by one month to the statutory mandatory minimum.

We previously remanded this matter to the district court for a

determination as to the timeliness of the appeal.     The appeal

having been determined to be timely, we turn to the merits of

the case.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Rogers, No. 1:03-cr-00609-CMH-

1 (E.D. Va. June 17, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                                2